Citation Nr: 1637954	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the residuals of a fracture of the right lateral tibial plateau, status post open reduction and internal fixation, with osteoarthritis and osteopenia, as of December 9, 2008.  

2.  Entitlement to a separate rating for limitation of right knee extension.  

3.  Entitlement to a separate rating for limitation of right knee flexion.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In service in May 1981, the Veteran sustained an abrasion of his right knee in a bus accident.  In June 1997, he sustained a fracture of the right tibial plateau when a friend fell on it.  He underwent open reduction and internal fixation to repair the fracture.  In December 2009, the RO granted service connection for the residuals of the right tibial plateau fracture with osteoarthritis and osteopenia and assigned a 20 percent rating, effective December 9, 2008.  The Veteran disagreed with that rating, and this appeal ensued.  

In April 2016, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Separate ratings have been assigned right knee instability and scarring of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  However, they have not been developed or certified for appeal and are not at issue here.  Accordingly, manifestations associated with those ratings, such as right knee instability, subluxation, dislocation, or giving way, and the area and condition of the right knee scarring will not be adjudicated.  

The issue of entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU) is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From the time service connection became effective December 9, 2008, through September 3, 2015, the Veteran's residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia have consisted primarily of complaints of pain with weight bearing, complaints of stiffness, guarding of movement, crepitus, fatigue, limitation of flexion to at least 45 degrees, and extension to 0 degrees.  

2.  Since September 4, 2015, the Veteran's residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia have consisted primarily of complaints of pain with weight bearing, complaints of stiffness, guarding of movement, crepitus, fatigue, limitation of flexion to at least 45 degrees and extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  From December 9, 2008, through September 3, 2015, the criteria have not been met for an initial rating in excess of 20 percent for residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  As of September 4, 2015, the criteria have been met for a 20 percent rating for limitation of right knee extension associated with the service-connected residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7. 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).  

3.  Since September 4, 2015, the criteria have been met for a 10 percent rating for limitation of right knee flexion associated with residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7. 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the rating for service connected residuals of a right tibial plateau fracture, status post open reduction and internal fixation, with osteoarthritis and osteopenia does not adequately reflect the severity of that disability.  Therefore, he maintains that an increased rating is warranted.  To the extent indicated, the Board agrees.

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letter in February 2010.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any relevant, available evidence, which has not been associated with the claims file.  Furthermore, VA has obtained adequate examinations for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity, in civilian occupations, resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's service-connected residuals of a right tibial plateau fracture, are rated in accordance with Diagnostic Codes 5260 and 5261.  A 0 percent rating is warranted when flexion of the knee is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5261 (2015).  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, and the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).  However, the VA rating schedule does not require a separate rating for pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25 (2015).  However, a Veteran can receive dual ratings for different manifestations of the same disorder, provided that they do not constitute the same disability or the same manifestation of a disability.  C.F.R. § 4.14 (2015). Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  Separate ratings must be based upon additional disability.  For example, the same knee may warrant separate ratings limitation of flexion under Diagnostic Code 5260, for limitation of extension under Diagnostic Code 5261, and for recurrent subluxation or lateral instability under Diagnostic Code 5257.  Limitation of motion under Diagnostic Code 5260 or Diagnostic Code5261 need not be compensable but must at least meet the criteria for a 0 percent rating.  VAOPGCPREC 9-98 (1998), 64 Fed. Reg. 52,376 (1999).  

Since service connection became effective December 9, 2008, the Veteran has received treatment primarily from the VA.  He has also been examined by or for VA on six occasions by four different examiners to determine the severity of his residuals of a right tibial plateau fracture, to include in July 2009, September 2009, February 2010, June 2013, January 2015, and September 2015.  

During a hearing before the undersigned Veterans Law Judge and during treatment from and examinations by VA, the Veteran reported that the residuals of his right tibial plateau fracture consisted of extensive right knee pain, stiffness, weakness, and limitation of motion.  He also reported swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, and pain.  He indicated that he did not experience, drainage or effusion.  The Veteran also reported flare-ups as often as once a day precipitated by physical activity and stress.  They were alleviated by rest and by pain medication.  

During multiple VA examinations, the Veteran's subjective symptoms were taken into account.  On examination of the right knee, the objective residuals of right tibial plateau fracture consisted primarily of pain on motion and weight-bearing, guarding of movement, and crepitus.  He also experienced additional pain, fatigue, weakness, and a lack of endurance, on repetitive testing and during flare-ups.  In September 2014, it was noted that he had received injections into the knee to help alleviate the pain.  Throughout the appeal, he has required a cane and/or a brace for assistance with walking.  The residuals of his right tibial plateau fracture reportedly affected his daily activities by limiting his standing and walking and making it difficult to negotiate stairs.  Generally, the VA treatment and examination reports were negative for any objective signs of atrophy, edema, effusion, redness, heat, deformity, malalignment, or drainage associated with the right knee.  Prior to September 4, 2015, the Veteran's right knee flexion was limited to no worse than 45 degrees, as shown in the report of June 2013 VA examination, and his right knee extension was always full to at least 0 degrees.  By contrast, he demonstrated a full range of motion in the undamaged left knee with flexion to 140 degrees and extension to 0 degrees.  On balance, those findings were consistent with no more than the 20 percent rating then in effect.  Accordingly, for the period from December 9, 2008, through September 3, 2015, the Board finds that the preponderance of the evidence is against the claim for an increased rating, and that claim must be denied.  

During a September 4, 2015, VA examination, the subjective residuals of the Veteran's right plateau fracture, the effects of repetitive testing and flare-ups and the functional impact on his daily activities were generally the same as those during earlier examinations.  As before, right knee flexion continued to be limited to 45 degrees.  However, right knee extension was limited to 15 degrees.  Not only do those limitations constitute separate manifestations, they meet or more nearly approximate the criteria for separate 10 percent and 20 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  However, the Veteran is currently assigned a 20 percent rating under Diagnostic Code 5260 for limitation of flexion, and that will be retained.  A separate 20 percent rating under Diagnostic Code 5261 will be assigned for limitation of extension as of September 4, 2015.  To that extent, the claim for an increased rating for the Veteran's residuals of a right tibial plateau fracture is granted, effective September 4, 2015.  At the very least, there is an approximate balance of evidence both for and against the claim for an increased rating.  Under the circumstances, all reasonable doubt is resolved in favor of the Veteran and the claim will be allowed to that extent.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 4.3 (2105).  However, the Board finds that a greater level of limitation of motion that would warrant a higher rating for limitation of flexion or extension is not shown, even considering pain on use, incoordination, fatigability, weakened motion, and flare ups.

In arriving at this conclusion, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the service-connected residuals of a right tibial plateau fracture.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

The Board finds that the service-connected residuals of a right tibial plateau fracture, other than those associated with instability or scarring, are manifested primarily by pain on motion and weight-bearing, guarding of movement, crepitus, and limitation of motion, as well as additional pain, fatigue, weakness, and a lack of endurance, on repetitive testing and during flare-ups.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Board finds that the schedular criteria are not inadequate.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the residuals of a right tibial plateau fracture, because the rating criteria reasonably describe the disability level and symptomatology.  Therefore, the criteria for referral to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extraschedular rating are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 


ORDER

From December 9, 2008, to September 3, 2015, entitlement to an initial rating in excess of 20 percent for the residuals of a fracture of the right lateral tibial plateau, is denied.

As of September 4, 2015, entitlement to a rating greater than 20 percent for impaired right knee flexion associated with the residuals of a right lateral tibial plateau fracture, currently characterized as fracture of the right lateral tibial plateau and rated under Diagnostic Code 5260, is denied.  

As of September 4, 2015, entitlement to a separate 20 percent rating for impaired right knee extension associated with the residuals of a fractured right lateral tibial plateau fracture, is granted.
REMAND

The Veteran also seeks entitlement to TDIU.  In December 2009, the RO denied that claim, and in his notice of disagreement later that month the Veteran effectively disagreed with that decision.  During an April 2016 hearing, he reiterated that claim.  However, he has not been issued a statement of the case with respect to that issue.  

Accordingly, that claim is REMANDED for the following action:

Issue statement of the case on the issue of entitlement to TDIU.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


